 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FRANCOIS P. GIVENS,                                 No. 2:19-cv-0017 KJN P
12                        Plaintiff,
13              v.                                        ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                        Defendants.
17

18            Plaintiff is a state prisoner, proceeding without counsel. Plaintiff seeks relief under 42

19   U.S.C. § 1983. On December 13, 2019, the undersigned recommended that plaintiff’s motion for

20   injunctive relief be denied without prejudice. Plaintiff now seeks to withdraw his motion without

21   prejudice based on a change in circumstances. Good cause appearing, plaintiff’s request is

22   granted, and the findings and recommendations are vacated.

23            Accordingly, IT IS HEREBY ORDERED that:

24            1. Plaintiff’s request to withdraw (ECF No. 24) is granted;

25            2. Plaintiff’s motion (ECF No. 21) is withdrawn without prejudice; and

26            3. The December 13, 2019 findings and recommendations (ECF No. 23) are vacated.

27   Dated: January 13, 2020
     /give0117.wd
28
